Citation Nr: 0615899	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran served on active duty from November 1951 to 
November 1955 and from February 1959 to October 1979.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Nashville, Tennessee.

Review of the record reveals that a RO hearing was held in 
August 2003.  The record also reveals that in her substantive 
appeal (VA Form 9) dated in March 2003 the appellant 
requested a hearing before a Member of the Board at the 
Nashville, Tennessee RO (Travel Board Hearing).  In addition, 
in correspondence dated in January 2004 (VA Form 21-4138) the 
appellant again requested that the Board "send a 
representative here since I am handicapped and cannot 
travel."  

The appellant has not withdrawn her request for a hearing 
before a Member of the Board.  Accordingly, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following action:

The appellant must be scheduled for a 
Travel Board Hearing at the Nashville, 
Tennessee RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





